 
  

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
JORGE YARUR BASCUNAN, TARASCONA CORP., :
HOFSTRA CORP., INMOBILIARIA MILANO S.A.,
INMOBILIARIA E INVERSIONES TAURO S.A., and:
INVERSIONES T & V S.A,, :

Plaintiffs, :
-against- : ORDER

DANIEL YARUR ELSACA, CRISTIAN JARA TAITO,:
OSCAR BRETON DIEGUEZ, JOSE PEDRO SILVA
PRADO, GM & E ASSET MANAGEMENT S.A.,
FINTAIR FINANCE CORP., EUWELAND CORP.,
HAY’S FINANCE CORP., CARY EQUITY’S CORP.,
AGRICOLA E INMOBILIARIA CHAUQUEN
LIMITADA, ALAPINJDP INVESTMENT CORP.,
JOHN DOES 1-10, and ALAPINJDP INVESTING
CORP.,

15 Civ. 2009 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:
The Court will hear oral argument on Defendants’ Motion for a Judgment on the Pleadings,
(ECF No. 151), on April 29, 2021 at 10:30 a.m.

Dated: New York, New York
January 29, 2021

SO ORDERED.
Ginga. 6 “Donde

GEPRGEB . DANIELS
d States District Judge

 

 

 
